DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Summary
This is the response to the communication filed on 02/28/2022.
Claims 1, 3, 6-8, 14 and 19-38 remain pending in the application.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/28/2022 has been entered.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3, 6-8, 14 and 19-38 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gascoyne et al. (US 2002/0036141) in view of Chang-Yen et al. (US 2009/0053799).
Addressing claims 1, 3, 6, 21-22, 24, 26, 28, 30 and 34, Gascoyne discloses a microdevice (figs. 7-8) for capturing particles in a sample (Abstract, [0016]), the microdevice comprising:
		an inlet (in fig. 8, the inlet that is in fluidic connection to the injection valve);
	an outlet (outlet in fig. 8);
	a flow channel (the channel formed by the chamber wall II, chamber wall III and the gasket) comprising a flow channel chamber that connects the inlet and the outlet (fig. 8); and
	an electric field generation means disposed only on a bottom surface of the flow channel chamber (fig. 8 shows the parallel electrodes VII are disposed on the bottom surface that is further shown in figs. 2A-2B),
	wherein the sample flows through the flow channel (fig. 8),
	the flow channel chamber has an enlarged portion in which a cross-sectional area of the flow channel enlarges (fig. 8 shows the tapered transition between the portion immediately below the inlet to the portion of the flow channel chamber whose width is wider than the portion leading from the inlet; therefore, the portion having larger width corresponds to the claimed enlarged portion), wherein the enlarged portion enlarges in a linear manner and extends from a first portion of the flow channel chamber at which enlargement of the flow channel chamber starts to a second portion of the flow channel chamber where a maximum width of the flow channel chamber is reached (figs. 8-9),
	the electric field generation means disposed on a portion of the bottom surface facing the enlarged portion (figs. 8-9 show the electrodes are disposed from the portion of the flow channel chamber immediately under the inlet as well as across the tapered portion and the entirety of the enlarged portion of the flow channel chamber; therefore, the electrodes are disposed at or facing the enlarged portion).

Gascoyne is silent regarding the enlarged portion enlarges in a linear manner and extends from a first portion of the flow channel chamber at which enlargement of the flow channel chamber starts to a second portion of the flow channel chamber where a maximum height of the flow channel chamber is reached, a height of the flow channel chamber from the inlet to the enlarged portion is lower than the maximum height and in the enlarged portion, the cross-sectional area of the flow channel enlarges upwardly in a vertical direction with respect to a bottom surface of the flow channel chamber.

Chang-Yen discloses a microdevice for concentrating target particles via magnetic force similarly to that of Gascoyne.  Additional similarities include the tapered portion that transitions between the inlet 913 to the enlarged portion of the flow channel chamber in which the target particles are trapped and concentrated (fig. 9C).  Chang-Yen further discloses the channel chamber have a larger depth to slow down the particle velocity for improved sedimentation and capture of the particles (fig. 9A, [0093]); wherein, the height of the flow channel chamber from the inlet to the enlarged portion is lower than a height of the enlarged portion (fig. 9A) and in the enlarged portion, the cross-sectional area of the flow channel enlarges upwardly in a vertical direction with respect to the bottom surface of the flow channel chamber (fig. 9A).  Fig. 9A of Chang-Yen further shows the enlarged portion enlarges in a linear manner and extends from a first portion of the flow channel chamber at which enlargement of the flow channel chamber starts to a second portion of the flow channel chamber where a maximum height of the flow channel chamber is reached and a height of the flow channel chamber from the inlet to the enlarged portion is lower than the maximum height.

At the time of the effective filing date of the invention, one with ordinary skill in the art would have found it obvious to modify the microdevice of Gascoyne with the enlarged portion that enlarges in a linear manner between the inlet and the portion of the flow channel chamber where the maximum height is reached as disclosed by Chang-Yen in order to enhance the sedimentation and capture of the particles by slowing down the velocity of the particles in the flow channel chamber (Chang-Yen, [0093] and fig. 9A).  In the modified microdevice of Gascoyne in view of Chang-Yen, the limitation “the electric field generation means disposed on a portion of the bottom surface facing the enlarged portion” is met because the parallel electrodes of Gascoyne, or the structural equivalence to the claimed electric field generation means, spans the entirety of the bottom surface facing the flow channel chamber that includes the enlarged portion, which means the parallel electrodes of Gascoyne is also disposed on a portion of the bottom surface facing the enlarged portion of the flow channel chamber.

Addressing claim 7, please see the rejection of claim 1 above with regard to the limitations of claim 1 that are required in claim 7.  Gascoyne discloses in paragraphs [0083-0084] that the electric field generation means is activated to generate an AC field prior to the application of the sample into the flow channel chamber from the inlet of the microdevice.

Addressing claim 8, Gascoyne discloses in paragraphs [0084-0086] that the amount of sample is introduced to the extent that samples are connected at the outlet, which explicitly means that the amount of sample introduced exceeds the capacity of the flow channel chamber.

Addressing claim 14, paragraph [0044] of Chang-Yen discloses buffer is introduced for collecting the captured particles; therefore, the buffer solution is the claimed collection fluid that is introduced into the flow channel chamber.  Therefore, the limitation of current claim would have been obvious based on the teaching of Gascoyne in view of Chang-Yen by utilizing the known buffer in order to obtain the predictable result of collecting the captured particles using the buffer.

Addressing claim 19, Gascoyne discloses in paragraphs [0105 and 108-109] that the fluid is blood sample, which renders the limitation of current claim obvious.

Addressing claims 20, 23, 25, 27 and 29, the modified microdevice and method of Gascoyne in view of Chang-Yen as discussed in the rejection of claims 1, 7 and 14 above satisfies the claimed a method for separating particles in a sample, the method comprising:
	flowing the sample through a flow channel comprising a flow channel chamber that connects an inlet and an outlet (Gascoyne discloses in fig. 8 the flow channel comprising a flow channel chamber that connects an inlet and an outlet; fig. 2B shows the sample is flown through the flow channel); the flow channel chamber having an enlarged portion in which a cross-sectional area of the flow channel enlarges from an upstream side toward a downstream side, wherein the enlarged portion enlarges in a linear manner and extends from a first portion of the flow channel chamber at which enlargement of the flow channel chamber starts to a second portion of the flow channel chamber where a maximum height of the flow channel chamber is reached, and a height of the flow channel chamber from the inlet to the enlarged portion is lower than the maximum height (as disclosed by Chang-Yen and would have been obvious to modify the flow channel chamber of Gascoyne to have the enlarged portion disclosed by Chang-Yen as discussed above in the rejection of claim 1);
	generating an electric field for applying an electrophoretic force to the particles in the sample (Gascoyne, Abstract) from an electric field generation means disposed on a portion of a bottom surface of the flow channel chamber facing the enlarged portion (the limitation is met because the parallel electrodes of Gascoyne, or the structural equivalence to the claimed electric field generation means, spans the entirety of the bottom surface facing the flow channel chamber that includes the enlarged portion, which means the parallel electrodes of Gascoyne is also disposed on a portion of the bottom surface facing the enlarged portion of the flow channel chamber);
	introducing the sample containing the particles into the flow channel chamber from the upstream side of the flow channel chamber (fig. 2B of Gascoyne); and
	separating a plurality of types of particles included in the sample (Gascoyne discloses in paragraph [0086] that different analytes that are magnetically labeled are separated and trapped),
	wherein in the enlarged portion, the cross-sectional area of the flow channel enlarges upwardly in a vertical direction with respect to a bottom surface of the flow channel chamber (fig. 9A of Chang-Yen).

Addressing claim 31, in annotated fig. 9C of Chang-Yen below, the enlarged portion and the other portion are divided at a center of the flow channel chamber (with respect to the width wise direction of the flow channel chamber) because the inlet and the associated transition portion from the inlet to the enlarged portion straddle the center line or center portion of the flow channel chamber.  Therefore, the limitation would have been obvious to one of ordinary skill in the art when modifying the microdevice of Gascoyne according to the teaching of Chang-Yen.

    PNG
    media_image1.png
    599
    390
    media_image1.png
    Greyscale


Addressing claim 32, Chang-Yen discloses in paragraph [0093] that the ratio between the height of the enlarged portion and the height of the narrower portion is between 1 and 5 (typically about 2), which falls within the claimed range.

Addressing claim 33, fig. 1 and 5A of Gascoyne disclose the claimed limitation.

Addressing claim 35, fig. 9A of Chang-Yen discloses the height of the flow channel chamber is constant from the inlet to the enlarged portion.

Addressing claim 36, in the modified microdevice of Chang-Yen in view of Gascoyne, the electric field generation means is disposed within the enlarged portion, which is within the claimed range of “within 100 µm from the enlarged portion” since the distance between the electric field generation means and the enlarged portion is 0 µm.

Addressing claims 37-38, Gascoyne discloses the electric field is generated using an electric field generations means (the parallel electrodes) disposed at a bottom surface facing the enlarged portion (as discussed above in the rejection of claims 1 and 20) includes an enlargement change point located in front of the enlarged portion (Chang-Yen discloses an enlargement change point located in front of the enlarged portion in fig. 9A), and the number of inlet is one (fig. 8).

Response to Arguments
Applicant's arguments filed 02/28/2022 have been fully considered but they are not persuasive.  The Applicants stated that in the Feb. 25Th interview, Examiner Dinh and Attorney Bansal agreed that Chang-Yen and Gascoyne, when taken individually or in combination, fail to teach or suggest at least the recited claim feature of “the flow channel chamber has an enlarged portion … the electric field generation means disposed on a portion of the bottom surface facing the enlarged portion”.  The assertion is incorrect because during the interview on Feb. 25th, 2022, Examiner Dinh only agreed that Chang-Yen does not disclose the aforementioned limitation as a primary reference as discussed in the Final Rejection mailed on 11/29/2021 and as stated in the Examiner Interview Summary mailed on 03/01/2022.  Examiner Dinh also agreed that the amendment discussed in the interview would overcome the rejection in the Final Office Action, which uses Chang-Yen as the primary reference and Gascoyne as the secondary reference.  Examiner Dinh did not state that the amendment would overcome any combination of Chang-Yen and Gascoyne, such as one that is used in current rejection with Gascoyne as the primary reference and Chang-Yen as the secondary reference.
As discussed above, Chang-Yen discloses limitation “the enlarged portion enlarges in a linear manner and extends from a first portion of the flow channel chamber at which enlargement of the flow channel chamber starts to a second portion of the flow channel chamber where a maximum height of the flow channel chamber is reached, and a height of the flow channel chamber from the inlet to the enlarged portion is lower than the maximum height”.  Additionally, Gascoyne discloses the pair of electrodes, or the claimed electric field generation means, spans the entirety of the bottom surface facing the flow channel chamber, including the tapered section shown in fig. 8 of Gascoyne.  Therefore, in the modified microdevice of Gascoyne, where the flow channel chamber of Gascoyne includes the enlarged portion disclosed by Chang-Yen to enhance the sedimentation and capture of the particles by slowing down the velocity of the particles in the flow channel chamber (Chang-Yen, [0093] and fig. 9A), the pair of electrodes of Gascoyne is also disposed on a portion of the bottom surface facing the enlarged portion disclosed by Chang-Yen as claimed.
For the reasons above, it is determined that claims 1, 3, 6-8, 14 and 19-38 are obvious based on the teaching of Gascoyne in view of Chang-Yen.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BACH T DINH whose telephone number is (571)270-5118. The examiner can normally be reached Mon-Friday 8:00 - 4:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Barton can be reached on (571)-272-1307. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BACH T DINH/Primary Examiner, Art Unit 1726                                                                                                                                                                                                        05/10/2022